NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL HONEYCUTT,                               No.    21-15865

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01619-AC

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                 for the Eastern District of California, Sacramento
                    Allison Claire, Magistrate Judge, Presiding

                             Submitted July 26, 2022**
                             San Francisco, California

Before: M. MURPHY,*** GRABER, and McKEOWN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Daniel Honeycutt appeals from an order, and corresponding judgment,

of the district court affirming a final decision of the Commissioner of the

Social Security Administration (“Commissioner”). See 42 U.S.C. § 405(g).

The Commissioner denied Honeycutt’s application for disability insurance.

See generally id. §§ 401–06. Honeycutt asserts that the Social Security

Administrative Law Judge (“ALJ”) improperly discounted both (1) his

subjective testimony about the severity of his symptoms; and (2) the

opinions of Reza Ehyai, M.D., and Michelina Regazzi, Ph.D. 1

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo a district court order affirming an ALJ’s denial of social security

benefits and “will disturb the denial of benefits only if the de cision contains

legal error or is not supported by substantial evidence.” Lambert v. Saul,

980 F.3d 1266, 1270 (9th Cir. 2020) (internal quotations omitted).

      1. Substantial evidence, coupled with specific, clear, and convincing

reasons, supports the ALJ’s decision to discount Honeycutt’s subjective

assessment of the intensity of his impairments. The ALJ found Honeycutt’s



1
      Honeycutt also asserts that the ALJ erred in failing to find him
presumptively disabled at step three of the sequential disability analysis, see
20 C.F.R. § 404.1520(a)(4). We will not consider this issue because
Honeycutt did not adequately raise it below. Matney ex rel. Matney v.
Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992).

                                       2
conservative treatment, which consisted of medication and minimal therapy,

inconsistent with the standard of care and the degree of severity alleged.

See 20 C.F.R. § 404.1529(c)(3)(iv) and (v). Given his access to resources,

the ALJ’s finding that Honeycutt’s limited treatment was not related to a

lack of insurance is supported by substantial evidence. The ALJ also noted

that the objective and diagnostic findings did not support the degree of

limitation alleged. Id. § 404.1529(c)(2). Likewise, the ALJ relied on record

evidence demonstrating that Honeycutt’s symptoms were generally well -

controlled on medication. Substantial evidence supports the ALJ’s finding

that Honeycutt’s extensive and varied daily activities were inconsistent with

his subjective assessment of his work limitations. Id. § 404.1529(c)(3)(i).

Finally, substantial evidence supports the ALJ’s finding that Honeycutt

attempted, in a meeting with a treating physician, to misrepresent his

experiences at an administrative hearing, supporting the determination that

Honeycutt tends to exaggerate the severity of his symptoms.

      2. Honeycutt asserts that the ALJ erred in completely discounting

Doctor Ehyai’s opinion and partially discounting Doctor Regazzi’s opinion.

The ALJ’s rejection, partial or whole, of the opinions of Doctors Ehyai and

Regazzi is accompanied by “specific and legitimate reasons that are

supported by substantial evidence.” Revels v. Berryhill, 874 F.3d 648, 654


                                      3
(9th Cir. 2017) (internal quotations omitted) (setting out the standard for

disability-benefit applications that, like Honeycutt’s, were filed before

March 27, 2017).

      The ALJ offered numerous appropriate justifications for discounting

Doctor Ehyai’s opinion. The ALJ found that Doctor Ehyai’s treatment notes

primarily summarized Honeycutt’s subjective complaints without

documenting significant objective findings. Given that the ALJ had

previously discounted Honeycutt’s subjective assessments of his disability,

the ALJ was entitled likewise to discount Doctor Ehyai’s opinion. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). Furthermore,

the ALJ concluded that Doctor Ehyai’s opinion of disability was at odds

with (1) the doctor’s own opinion, reflected in treatment notes, as to the

effectiveness of medication in dealing with Honeycutt’s symptom s; (2) the

conservative treatment regime undertaken by Honeycutt; and (3)

Honeycutt’s extensive and varied daily activities. See Rollins v. Massanari,

261 F.3d 853, 856 (9th Cir. 2001); Tommasetti v. Astrue, 533 F.3d 1035,

1041 (9th Cir. 2008). Finally, the ALJ found indications that Honeycutt had

not been fully forthcoming with Doctor Ehyai. These specific justifications,

which are all supported by substantial evidence, are legitimate bases for

discounting Doctor Ehyai’s opinion.


                                       4
      The ALJ did not err in partially rejecting the opinion of Doctor

Regazzi. The ALJ summarized Doctor Regazzi’s examination, noting that it

contained only two minimal positive findings. Otherwise, Honeycutt

reported performing significant daily activities and utilizing only

conservative treatment. Although the ALJ agreed with Doctor Regazzi that

Honeycutt was somewhat limited, the ALJ emphasized that Doctor

Regazzi’s own examination failed to support any marked limitations in

Honeycutt’s work-related functioning. Instead, the only thing supporting

such limits was Honeycutt’s “self-reported” description of his impairments.

Again, as noted above, the ALJ was entitled to discount such limits after

having found Honeycutt’s self-reported symptoms were exaggerated. See

Tonapetyan, 242 F.3d at 1149.

      AFFIRMED.




                                       5